Citation Nr: 0401624	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-18 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from April 1954 to September 
1954 and from December 1954 to November 1958.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona that 
new and material evidence had not been submitted on the claim 
of entitlement to service connection for a back disorder.  In 
December 2001, a hearing was held at the RO before a Veterans 
Law Judge designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of that hearing 
has been associated with the claims file.  

In July 2002, the Board issued a decision in which the 
appellant's service connection claim was reopened and denied 
after a de novo review of the evidence.  The appellant 
appealed the denial of his claim to the United States Court 
of Appeals for Veterans Claims (Court).

In June 2003, the parties filed a Joint Motion for Remand and 
requested a stay of proceedings pending a ruling on the Joint 
Motion.  The basis for the Motion for Remand was that the 
Board had not adequately addressed VA's compliance with the 
duty to notify, under 38 U.S.C.A. § 5103(a), pursuant to the 
Court's holdings in Quartuccio v. Principi, 16 Vet. App. 183, 
186-187 (2002) and Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).  A July 2003 Order of the Court granted the 
Joint Motion and vacated that part of the Board's decision 
that denied service connection for a low back disability.  
The issue on appeal was remanded for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a).

The appellant's attorney submitted additional medical 
evidence in December 2003.  No waiver of review of the 
evidence by the agency of original jurisdiction has been 
submitted and therefore referral to the RO of evidence 
received directly by the Board is required.  38 C.F.R. 
§ 20.1304.  Since the matter is being remanded, the RO will 
have the opportunity to consider the evidence submitted to 
the Board in December 2003.

As previously noted, the appellant appeared before a Veterans 
Law Judge in December 2001.  In a September 2003 Board 
letter, the appellant was notified that said Judge no longer 
worked at the Board.  The appellant was informed that he had 
the right to another Board hearing.  The appellant responded 
in October 2003, and stated that he did not want to have 
another hearing.  The case is therefore ready for Board 
review.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.   The Board notes that the RO has not given 
the appellant notice of the pertinent provisions of 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 or of final rule 
published at 66 Fed. Reg. 45620 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
would normally be accomplished by the Statement of the Case 
(SOC) or a Supplemental Statement of the Case (SSOC).

The Court has clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Since the issuance of the last SSOC, the appellant's attorney 
has submitted additional medical evidence relevant to the 
issue on appeal.  Since the additional evidence in question 
is neither duplicative of other evidence nor irrelevant, and 
since an SSOC pertaining to that evidence has not been 
issued, this evidence must be referred back to the RO.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
applicable legal precedent.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his low back claim 
and of what part of such evidence the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  See also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  Thereafter, the RO should 
readjudicate the reopened low back 
service connection claim, with 
consideration of all applicable caselaw, 
statutes and regulations, and all 
evidence of record, including evidence 
submitted directly to the Board.  

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


